       Case 4:19-cv-02394 Document 1 Filed on 07/03/19 in TXSD Page 1 of 3




                                 IN THE US DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IVAN GALVEZ, MIGUEL PEREZ,                      §
QUINTON WALKER, and,                            §
CESAR CERVANTES,                                §
                                                §
        Plaintiffs,                             §
VS.                                             §                CASE NO.__________________
                                                §
A-TOTAL WRAP INSULATION, LLC,                   §
and                                             §
HECTOR RODRIGUEZ PAREDES,                       §
     Defendants.                                §


                           DEFENDANT’S NOTICE OF REMOVAL

        Defendants A-TOTALWRAP INSULATION, LLC, and HECTOR RODRIGUEZ

PAREDES (“Defendants”) file this notice of removal of the above-captioned case from the

County Court Number Four of Brazoria County, Texas, to the United States District Court for

the Southern District of Texas, Houston Division. The grounds for the removal are as follows:

       1.       On May 15, 2019, Plaintiffs Ivan Galvez, Miguel Perez, Quinton Walker, and

Cesar Cervantes (“Plaintiffs”) filed suit in County Court Number Four (4) of Brazoria County,

styled Ivan Galvez, Miguel Perez, Quinton Walker, and Cesar Cervantes, Cause No. C159534.

(See Exhibit A, a true and correct copy of Plaintiffs’ Original Petition)

       2.       Defendant has been served.

       3.       Plaintiff did make a jury demand in the state court action.

       4.       The state court has not entered any orders in this matter.

       5.       Thirty (30) days has not elapsed since Defendant was served with Plaintiff’s

Original Petition, first asserting a federal cause of action.

       6.       This Court has jurisdiction under 28 U.S.C. § 1331 (federal question).
       Case 4:19-cv-02394 Document 1 Filed on 07/03/19 in TXSD Page 2 of 3




       7.       All state court pleadings are attached as Exhibit A. Plaintiff has requested and

served Defendant with process attached as Exhibit B. A list of counsel of record is attached as

Exhibit C. The state court docket sheet is attached as Exhibit D. There are no orders signed by

the state court judge.

       8.       On February 12, 2019, Ivan Galvez filed suit against Defendant in the matter

styled Case No. 4:19-c-00533, in the United States District Court for the Southern District of

Texas. The suit was assigned to Judge Lynn Hughes. Galvez brought the identical claim he now

asserts in this case.

       9.       On March 28, 2019, Judge Lynn Hughes granted Galvez’s voluntary motion to

dismissing his suit. Judge Hughes ordered that if this matter is refiled in or removed to the

Southern District of Texas, the case shall be assigned to Judge Hughes. See Exhibit E.

       10.      Plaintiffs are represented by Charles L. Scalise of Ross Scalise Law Group in the

present lawsuit.

       11.      Defendants are represented by Mark J. Levine and files this Notice of Removal to

certify its consent to the removal of this case.

       12.      A written notice of the filing of this removal is being served on all adverse parties

and a copy of the notice filed with the clerk of the court from which this action is removed, along

with a copy of this Notice.

       WHEREFORE, Defendants pray that this Notice of Removal be accepted as sufficient for

removal of this action to this Court and that this Court retain jurisdiction of this action.


                                                       Respectfully submitted:
                                                   By: /s/ Mark J. Levine
                                                      Mark J. Levine
                                                      State Bar No. 00791102
                                                      Federal ID No. 20021
      Case 4:19-cv-02394 Document 1 Filed on 07/03/19 in TXSD Page 3 of 3




                                                  1400 Summit Tower
                                                  Eleven Greenway Plaza
                                                  Houston, Texas 77046
                                                  Telephone: (713) 961-9045
                                                  Facsimile: (713) 961-5341
                                                  mlevine@wkpz.com
                                                  ATTORNEY-IN-CHARGE FOR
                                                  PLAINTIFFS




                              CERTIFICATE OF SERVICE

       I hereby certify that on this the 3rd day of July, 2019 a true and correct copy of the
foregoing Notice of Removal was forwarded via facsimile and electronically to the following
counsel of record:

                               ROSS SCALISE LAW GROUP
                                    Charles L. Scalise
                                   1104 San Antonio St
                                   Austin, Texas 78701
                                Charles@rosslawgroup.com
                                      Daniel B. Ross
                                 dan@rosslawgroup.com




                                                  /s/Mark J. Levine____________________
                                                  MARK J. LEVINE
